Citation Nr: 1722800	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-24 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for bilateral hearing loss and tinnitus. 

In July 2014, the Board remanded both issues for additional development. 

In October 2014, the RO/Appeals Management Center (AMC) granted entitlement to service connection for tinnitus.  As this claim was granted in full, the issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In May 2015 and January 2016, the Board remanded the hearing loss issue for additional development.  The RO/AMC has continued to deny the claim, most recently in the June 2016 supplemental statement of the case, and the issue has returned to the Board for appellate review.  As explained below, the Board will grant the instant claim.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current bilateral sensorineural hearing loss is related to his in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, his bilateral sensorineural hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including sensorineural hearing loss as an organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service, but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service department records include a July 1965 enlistment examination.  The audiometer reading from the examination showed normal hearing in all tested frequencies.  On June 3, 1966, the Veteran had a separation examination.  Again, the audiogram showed normal hearing in all tested frequencies.  

On June 15, 1966, the Veteran underwent an audiogram for his private employer.  The precise audiometric standards considered by the employer are unclear.  However, on its face, the private employer's June 15, 1966 audiogram showed elevated hearing acuity thresholds as compared to the June 3, 1966 separation audiogram, but its findings were within normal hearing limits.  The next audiogram taken from the private employer in November 1971, on its face, again indicated an elevated hearing acuity threshold shift as compared to June 1966.  However, the hearing acuity thresholds were still within the normal range for VA compensation purposes.  38 C.F.R. § 3.385.  The next private employer audiogram was taken in April 1979 and on its face, it suggested that the Veteran had VA defined hearing loss in both ears.  Id.  

In his January 2012 claim, the Veteran stated that he worked as an Air Policeman guarding aircraft.  He was constantly exposed to military aircraft noise.  He submitted his private employer audiograms and stated that he had not had any other hearing tests.  

In February 2012, the Veteran underwent a VA audiology examination.  He had an audiogram.  Maryland CNC Speech testing was performed, but the examiner deemed the results invalid.  The examiner diagnosed bilateral sensorineural hearing loss and expressed a negative opinion.  She cited normal hearing in service and absence of any threshold shift in hearing acuity in the service entrance and separation examinations.  She recited the Veteran's reports of military, occupational and recreational noise exposures.  She stated that the result of the current audiometry tests were consistent with noise exposure, as well as other etiologies such as age.  She reported that noise exposure is known to have an immediate effect on hearing and it would have been noted on the separation examination.  She further reported that tinnitus is at least as likely as not associated with hearing loss.  

In his March 2012 notice of disagreement (NOD), the Veteran again reported that he had daily and constant noise exposure from military aircraft during service.  

In April 2012, the Veteran detailed his military work on the flight line and the associated noise exposure without hearing protection.  He asserted that the June 1966 separation audiogram was inaccurate since the private employer audiogram taken a week later showed a hearing acuity threshold shift in service as compared to his July 1965 audiogram.  

In an August 2012 addendum, a different VA examiner stated he reviewed the electronic record and endorsed the February 2012 VA medical opinion.  He stated that he could not explain the significance of the otoscopic examination without clinically evaluating the Veteran.  

In his August 2013 substantive appeal, the Veteran recounted his history of military noise exposure from aircraft.  He also asserted that the separation audiogram was inaccurate since his private employer's audiogram showed increased hearing acuity thresholds.  He also was concerned that the VA examiner summarily rejected a military etiology because of his industrial employment history.  

In July 2014, the Veteran reiterated his previous contention that the separation audiogram was inaccurate as compared to the June 1966 private audiogram showing shifts in hearing acuity thresholds.  

In September 2014, the Veteran underwent another VA audiology examination.  He had an audiogram.  Maryland CNC Speech testing was performed.  The examiner diagnosed bilateral sensorineural hearing loss and expressed a negative opinion.  He cited the normal service audiograms and June 1969 private employer audiogram.  He commented that the otoscopic findings were irrelevant.  Regarding tinnitus, he stated that the evidence was at least evenly balanced as to whether it originated in service based upon the Veteran's reports.

In July 2015, the Veteran was afforded another VA audiology examination.  As relevant, the examiner endorsed the February 2012 and February 2014 VA medical opinions.  

In October 2015, the Veteran asserted that his hearing loss was secondary to newly service-connected tinnitus.  He believed that his hearing loss and tinnitus were intertwined and cited the prior Board remand.  He stated that the June 1966 private employer audiogram was evidence of hearing loss in service.  

In February 2016, a VA addendum medical opinion was obtained.  The examiner again expressed a negative medical opinion.  He cited the normal service audiograms and normal findings from the June 1969 private audiogram.  He stated that right ear otoscopic examination was immaterial.    

In June 2016, the Veteran cited a website that he believed mimicked the noise exposure he experienced during military service.  He stated that tinnitus and hearing loss started in service.  He reiterated that the June 1966 private audiogram showed decreased hearing.

The Veteran contends that service connection is warranted for bilateral hearing loss.  The evidence shows that the Veteran had in-service noise exposure and currently has bilateral hearing loss.  The disputed issue is a nexus.  

In this regard, the September 2014 VA examiner found the Veteran credible in his reports of tinnitus and deemed it related to military noise exposure.  He also indicated a relationship between the tinnitus and hearing loss.  Notably, the Board in the July 2014 remand specifically characterized the issues as intertwined.  These determinations support a nexus insofar as interrelated tinnitus was deemed to have been incurred during military service.  

The Board finds the February 2012, February 2014, July 2015 and March 2016 VA medical opinions less persuasive for several reasons.  The VA examiners on two occasions misstate the date of the private audiogram as June 1969 instead of June 1966.  Moreover, they do not consider the threshold shift from the June 1966 private audiogram on its face as evidence suggestive of a decrease in hearing acuity during service.  38 C.F.R. § 3.102.  The examiners' explanations also primarily relied on normal audiometry findings at separation.  See also Ledford v. Derwinski, 3 Vet. App. 87 (1992) (normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss disability).  For these reasons, the Board finds the VA medical opinions weighing against a military noise exposure etiology less persuasive.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Board may weigh evidence based upon facial plausibility and consistency with the record).

Given the multiple remands for new medical opinions on this question, yet another remand to request another opinion could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").

For the above stated reasons, the evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


